Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-8, 9-10, 12-18, 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art fails to teach or reasonably suggest either alone or in combination a chassis controller configured to regulate the level of the vacuum drawn on said at least one waste container based on the pressure signal received by said rover controller. Reasoner (US 2005/0187529) fails to teach the rover and chassis controller to measure pressure and the chassis controller configured to regulate the level of the vacuum drawn on said at least one waste container based on the pressure signal received by said rover controller. While Lalomia (US 20070135779) teaches the controllers on the chassis and rover, the Lalomia controller does not regulate the level of vacuum drawn on the waste container based on the pressure signal received by the rover. Lalomia teaches away from the claimed limitation since the rover controller of Lalomia is the master controller instead of having the chassis controller control the pressure. Martini (US 2009/0101219) also fails to cure the deficiencies of Lalomia and Reasoner and does not teach does not regulate the level of vacuum drawn on the waste container based on the pressure signal received by the rover. Therefore, claims 1-8, 9-10, 12-18, 20-21 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781